MEMORANDUM **
George M. Papa and Debra Jo Papa appeal pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction their civil rights action challenging allegedly erroneous state court decisions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), and we affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred the Papas’ action because it is a “de facto appeal” of state court decisions, and raises constitutional claims that are “inextricably intertwined” with those prior state court decisions. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir.2008) (explaining that a federal action is barred if adjudication of the federal claims would undermine the state ruling or require the district court to review the application of state laws or procedural rules).
The clerk shall file the documents received on September 13, 2007; February 12, 2008; June 5, 2008; June 9, 2008; and June 12, 2008.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.